IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


THE ESTATE OF PHILIP F. YOUNG AND         : No. 41 EAL 2019
BRINTON YOUNG, INDIVIDUALLY AND           :
AS EXECUTOR OF THE ESTATE OF              :
PHILIP F. YOUNG,                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                   Petitioners            :
                                          :
                                          :
             v.                           :
                                          :
                                          :
ROBERT LOUIS, ESQUIRE AND SAUL            :
EWING, LLP,                               :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 10th day of June, 2019, the Petition for Allowance of Appeal is

DENIED.